DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-21 of U.S. Application No. 16/863310 filed on 04/30/2020 have been examined.


Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1-21 are rejected under 35 U.S.C 103 as being unpatentable over Selwyn et al, US 2017 /0225799, in view of Steele et al, US 2006/0249622, hereinafter referred to as Selwyn and Steele respectively. 
As per Claim 1, 12 and 20, Selwyn discloses a method of unmanned aerial vehicle management, the method comprising: receiving an unmanned aerial vehicle (UAV) in a cavity within a base module (¶ 11, via FIG. 1 is a perspective view of one embodiment of a UAV pod that may house and protect an extended range VTOL UAV to accomplish multiple autonomous launches, landings and data retrieval missions), the UAV including a battery (¶ 27, via The UAV 102 may have a variety of electrical optical (EO) sensors 210, such as LiDAR, RADAR, infrared, visible- spectrum cameras, or other active or passive sensors), (¶ 25, via A battery 118 may be enclosed in the UAV pod for recharging the UAV 102 and for providing power to the UAV pod 108 such as for use by the processor), (The examiner interprets a power storage module as an example of an UVA pod that encloses a battery); recharging the battery of the UAV via a power transfer module at the base module after receiving the UAV in the cavity (¶ 22, “UAV pod having a UAV pod processor, with the UAV selectively enclosed in the UAV pod for protection against the external environment when not in use, recharging and/or transferring data”); transferring an objective from the base module to the UAV; freeing the UAV from the cavity of the base module; receiving data by the base module from the UAV (¶ 8, via transmitting one of a plurality of missions to a two-rotor UAV seated in a UAV pod), (Fig 6, item 604, ¶ 35, via The planned flight missions, such flight missions including flight mission data representing takeoff day/time, waypoints, flight altitudes, flight speeds, and such, are provided to the UAV pod (block 604) for future communication to a UAV seated in the UAV pod), and transmitting the data from the base module to a data storage (¶ 7, via Another unmanned aerial vehicle (UAV) storage and launch system is disclosed that includes a UAV pod having a UAV pod processor and short-range UAV pod transceiver), (¶ 8, via monitoring a trajectory of the two-rotor UAV using a UAV pod transceiver in communication with a UAV pod processor), (¶ 7, via a UAV pod memory may be in communication with the UAV pod processor, (¶ 24, via The UAV pod transceiver 112 may receive UAV flight telemetry such as UAV flight and trajectory information, UAV battery status information and sensor data (such as video), and other data transmitted by the UAV 102. The UAV pod transceiver 112 may also transmit flight control data such as navigation).
Selwyn fails to explicitly disclose a cavity that receives and frees an unmanned aerial vehicle.
However, Steele teaches a cavity that receives and frees an unmanned aerial vehicle (a cavity is interpreted by the examiner as a device, structure, or enclosure that is part of a housing where the UAV can be launched and landed), (¶ 10, via The system includes an enclosure that provides environmental protection and isolation for multiple small UAVs in assembled and/or partially disassembled states. In an aspect, the enclosure incorporates an environmentally sealable entry/exit location for a UAV), (¶ 16, via FIG.1 schematically shows a frontal view of a system 1010 comprising an enclosure 500 for, among other things, receiving a UAV 5000, storing the UAV and providing the same or a different UAV in a launch-ready condition).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a communication transceiver that receives an objective transmitted by a manager device of Selwyn and include a cavity that receives and frees an unmanned aerial vehicle as taught by Steele because it would allow the 

As per Claim 2 and 13, Selwyn discloses a method of claim 1, wherein recharging the battery of the UAV via the power transfer module includes transferring power from a power source of the base module to the battery of the UAV (¶ 25, “A battery 118 may be enclosed in the UAV pod for recharging the UAV 102 and for providing power to the UAV pod 108 such as for use by the processor 114 and cover motor (not shown). The battery 118 may be rechargeable such as through solar panels 119, or may be a permanent battery such as a 12-Volt deep cycle marine battery”).

As per Claim 3, Selwyn discloses a method of claim 1, wherein the power source of the base module includes a generator (¶ 25, “A battery 118 may be enclosed in the UAV pod for recharging the UAV 102 and for providing power to the UAV pod 108 such as for use by the processor 114 and cover motor (not shown). The battery 118 may be rechargeable such as through solar panels 119, or may be a permanent battery such as a 12-Volt deep cycle marine battery”).

As per Claim 4, Selwyn discloses a method of claim 1, wherein recharging the battery of the UAV via the power transfer module includes transferring power to the battery of the UAV through inductive charging (¶ 25, “A battery 118 may be enclosed in the UAV pod for recharging the UAV 102 and for providing power to the UAV pod 108 such as for use by the processor 114 and cover motor (not shown). The battery 118 may be rechargeable such as through solar panels 119, or may be a permanent battery such as a 12-Volt deep cycle marine battery”).

As per Claim 5 and 15, Selwyn discloses a method of claim 1, wherein the base module is at least part of a conveyance (¶08, ¶ 25, “unmanned aerial vehicle (UAV) launch and control may include transmitting one of a plurality of missions to a two-rotor UAV seated in a UAV pod, launching the two-rotor UAV out of the UAV pod”).

As per Claim 6 and 16, Selwyn discloses a method of claim 1, wherein the conveyance is an automotive vehicle (¶08, ¶ 25, “unmanned aerial vehicle (UAV) launch and control may include transmitting one of a plurality of missions to a two-rotor UAV seated in a UAV pod, launching the two-rotor UAV out of the UAV pod”).

As per Claim 7 and 14, Selwyn discloses a method of claim 1, wherein freeing the UAV from the cavity includes actuating a motorized mechanism of the base module that transitions the base module from a closed state to an open state, wherein the cavity is covered while the base module is in the closed state (¶ 24, via The cover 110 may be a hinged cover, such as a two-part hinged cover, that is operable to close to protect the UAV 102 from the external environment or to open to enable launch of the UAV 102),( ¶ 43, The UAV pod protective cover may be closed (block 824) to protect the UAV from the external environment (i.e., rain, direct sun, vandals, or damaging particulate matter) .  

As per Claim 8 and 17, Selwyn discloses a method of claim 1, further comprising generating a flight plan, wherein transferring the objective from the base module to the UAV includes transferring the flight plan from the base module to the UAV  (¶ 7, via Another unmanned aerial vehicle (UAV) storage and launch system is disclosed that includes a UAV pod having a UAV pod processor and short-range UAV pod transceiver), (¶ 8, via monitoring a trajectory of the two-rotor UAV using a UAV pod transceiver in communication with a UAV pod processor), (¶ 7, via a UAV pod memory may be in communication with the UAV pod processor, (¶ 24, via The UAV pod transceiver 112 may receive UAV flight telemetry such as UAV flight and trajectory information, UAV battery status information and sensor data (such as video), and other data transmitted by the UAV 102. The UAV pod transceiver 112 may also transmit flight control data such as navigation).

As per Claim 9 and 18, Selwyn discloses a method of claim 1, wherein the objective includes a destination location for the UAV to reach (¶ 7, ¶ 44 “The flight mission data may also include dynamic flight instructions, such as altering its trajectory, attitude or such as by dropping a payload if certain conditions exist”, “The positioning of the pods may also be affected by the ability to position or deliver the pods to desired locations given the accessibility provided by local roads and terrain. A UAV pod 904 having a pre-loaded UAV may be deployed having a plurality of preloaded missions that are collectively sufficient to survey the immediately-surrounding coverage area 906.”).

As per Claim 10, Selwyn discloses a method of claim 1, wherein the objective includes delivery of a package to a destination location by the UAV  (¶ 7, ¶ 44 “The flight mission data may also include dynamic flight instructions, such as altering its trajectory, attitude or such as by dropping a payload if certain conditions exist”, “The positioning of the pods may also be affected by the ability to position or deliver the pods to desired locations given the accessibility provided by local roads and terrain. A UAV pod 904 having a pre-loaded UAV may be deployed having a plurality of preloaded missions that are collectively sufficient to survey the immediately-surrounding coverage area 906.”).


As per Claim 11 and 19, Selwyn discloses a method of claim 1, wherein the objective includes a request that the UAV perform a task autonomously (¶ 3, unmanned aerial vehicle (UAV) systems, and more particularly to systems for operating a UAV autonomously).  

As per Claim 21, Selwyn discloses a method of claim1, wherein recharging the battery includes robotically recharging the battery (¶ 25, “A battery 118 may be enclosed in the UAV pod for recharging the UAV 102 and for providing power to the UAV pod 108 such as for use by the processor 114 and cover motor (not shown). The battery 118 may be rechargeable such as through solar panels 119, or may be a permanent battery such as a 12-Volt deep cycle marine battery”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668